FOR IMMEDIATE RELEASE For more information contact: Pedro A. Richards Chief Executive Officer Telefax: (5411) 4343-7528 investorelations@gfgsa.com www.gfgsa.com GRUPO FINANCIERO GALICIA S.A. REPORTS ITS FINANCIAL RESULTS FOR THE THIRD QUARTER ENDED SEPTEMBER 30, 2011 Buenos Aires, Argentina, November 9, 2011 – Grupo Financiero Galicia S.A. (“Grupo Galicia” or “GFG”) (Buenos Aires Stock Exchange: GGAL; NASDAQ: GGAL) today announced its consolidated financial results for the third quarter of fiscal year 2011, ended September 30, 2011. NET INCOME FOR THE QUARTER ENDED SEPTEMBER 30, 2011 Ø Net income for the third quarter ended September 30, 2011, amounted to Ps. 275.2 million, or Ps. 0.22 per share, equivalent to Ps. 2.22 per ADS. Ø This result was mainly attributable to the income derived from our interests in Banco de Galicia y Buenos Aires S.A. (the “Bank”) (Ps. 251.6 million), in Sudamericana Holding S.A. (Ps. 33.3 million) and from the deferred tax adjustment (Ps. 2.0 million) partially offset by administrative and financial expenses of Ps. 11.9 million. Ø On September 7, 2011, Grupo Galicia acquired from Tarjetas Regionales S.A. 3% of the total capital stock of Compañía Financiera Argentina S.A. (“CFA”). The remaining 97% stake belongs to the Bank. Ø During the third quarter ended September 30, 2011, the Bank recorded net income in the amount of Ps. 265.3 million, which is higher than the Ps. 137.8 million corresponding to the third quarter of FY 2010. Ø As of September 30, 2011, the Bank’s market share of loans to the private sector was 8.58%. In terms of deposits, its market share of the private sector was 8.62% Ø The table below shows the results per share information, based on Grupo Galicia’s financial statements. 1 In pesos Earnings per Share FY 2011 FY 2010 Nine months ended at: 3rd Q. 09/30/11 3rd Q. 09/30/10 9/30/11 9/30/10 Total Average Shares (in thousands) Total Shares Outstanding (in thousands) Book Value per Share Book Value per ADS (1 ADS 10 ordinary shares) Earnings per Share Earnings per ADS (1 ADS 10 ordinary shares) Ø Grupo Galicia’s net income for the quarter represents an annualized return of 2.90% on average assets and 35.63% on average shareholders’ equity Percentages Profitability FY 2011 FY 2010 Nine months ended at: 3rd Q. 09/30/11 3rd Q. 09/30/10 9/30/11 9/30/10 Return on Average Assets (Annualized) Return on Average Shareholders Equity (Annualized) NET INCOME BY BUSINESS In millions of pesos Net Income by Business FY 2011 Nine months ended at: 3rd Q. 09/30/11 2nd Q. 06/30/11 09/30/11 09/30/10 Income from stake in Banco Galicia (94.8%) Income from stake in Sudamericana Holding (87.5%) Income from stake in Compañía Finacìera Argentina - - Income from stake in other companies -0.2 -1.5 Deferred tax adjustment in Banco Galicia' s subsidiaries -3.6 Other Income GFG -11.9 -7.4 -32.9 -49.0 Income tax -1.1 -0.9 -0.3 Net Income for the period Ø "Income from stake in Sudamericana Holding" includes the results from our interest in this company as of September 30, 2011. Beginning this quarter, Grupo Galicia will report Sudamericana Holding S.A.’s results as of the date on which it reports the results of the remainder of its subsidiaries. For this reason, the current quarterly results correspond to the 6 month period from April to September 2011, and the accumulated amounts correspond to the period from October 2010 to September 2011. 2 Ø “Income from stake in other companies” includes the results from our interests in Net Investment S.A., Galicia Warrants S.A, G.V. Mandataria de Valores S.A. and Galval Agente de Valores S.A. Ø The “Deferred tax adjustment in Banco Galicia’s subsidiaries” shows the income tax charge determined by the Bank’s subsidiaries in accordance with the deferred tax method. This adjustment was not made in the Bank’s financial statements because Argentine Central Bank regulations do not require the application of the deferred tax method. Ø “Other income GFG” for the third quarter 2011 mainly includes administrative expenses in the amount of Ps. 6.2 million and financial expenses in the amount of Ps. 5.5 million. CONFERENCE CALL Ø On Thursday, November 10, 2011, at 11:00 A.M. Eastern Standard Time (13:00 PM Buenos Aires Time), GFG will host a conference call to review these results. The diall-in information is as follows: 719-325-2298; Passcode: 2516410 This report is a summary analysis of Grupo Galicia’s financial condition and results of operations as of and for the period indicated. For a correct interpretation, this report must be read in conjunction with the Bank’s press release (www.bancogalicia.com.ar) and GFG’s financial statements, as well as with all other material periodically filed with the Comisión Nacional de Valores (www.cnv.gob.ar), Securities and Exchange Commission (www.sec.gov), Bolsa de Comercio de Buenos Aires (www.bolsar.com.ar), Bolsa de Comercio de Córdoba and Nasdaq (www.nasdaq.com). Readers of this report must note that this is a translation made from an original version written and expressed in Spanish. Therefore, any matters of interpretation should be resolved by referring to the original version in Spanish. 3 SELECTED FINANCIAL INFORMATION - CONSOLIDATED DATA* In millions of pesos 09/30/11 06/30/11 03/31/11 12/31/10 09/30/10 Cash and due from banks Government and Corporate Securities Net Loans Other Receivables Resulting from Financial Brokerage Equity Investments in other Companies Bank Premises and Equipment, Miscellaneous and Intangible Assets Other Assets TOTAL ASSETS Deposits Other Liabilities Resulting from Financial Brokerage Subordinated Negotiable Obligations Other Liabilities Minority Interest TOTAL LIABILITIES SHAREHOLDERS' EQUITY INFLATION AND EXCHANGE RATE Retail Price Index (%)** Wholesale Price Index (%)** C.E.R. (%)** Exchange Rate ($/U$S)*** *Grupo Financiero Galicia S.A., consolidated with subsidiary companies (Art.33 - Law 19550). **Variation within the quarter. ***Last working day of the quarter. Source B.C.R.A. - Comunique "A" 3500 - Reference Exchange Rate 4 SELECTED FINANCIAL INFORMATION - CONSOLIDATED DATA* In millions of pesos Quarter ended: 09/30/11 06/30/11 03/31/11 12/31/10 09/30/10 FINANCIAL INCOME Interest on Cash and Due From Banks Interest on Loans to the Financial Sector Interest on Overdrafts Interest on Notes Interest on Mortgage Loans Interest on Pledge Loans Interest on Credit Card Loans Interest on Financial Leases Interest on Other Loans Net Income from Government and Corporate Securities On Other Receivables Resulting from Financial Brokerage Net Income from Guaranteed Loans-Decree 1387/01 Adjustment by application of adjusting index Quotations Differences on Gold and Foreign Currency Other FINANCIAL EXPENSES Interest on Demand Accounts Deposits - Interest on Savings Accounts Deposits Interest on Time Deposits Interest on Interbank Loans Received (Call Money Loans) Interest on Loans from Financial Sector For Other Liabilities resulting from Financial Brokerage Interest on Subordinated Negotiable Obligations Other interest Adjustment by application of adjusting index - Contributions to the Deposit Insurance Fund Other GROSS BROKERAGE MARGIN PROVISIONS FOR LOAN LOSSES INCOME FROM SERVICES, NET ADMINISTRATIVE EXPENSES Personnel Expenses Directors' and Syndics' Fees Other Fees Advertising and Publicity Taxes Depreciation of Premises and Equipment Amortization of Organization and Development Expenses Other Operating Expenses Other MINORITY INTEREST INCOME FROM EQUITY INVESTMENTS NET OTHER INCOME INCOME TAX NET INCOME * Grupo Financiero Galicia, consolidated with subsidiary companies (Art.33 - Law 19550). 5
